Title: To Benjamin Franklin from F.R. Granger, 28 July 1781
From: Granger, F.R.
To: Franklin, Benjamin



Monseigneur
Dunkerque le 28. Juillet 1781.
Le Supliant à l’honneur de vous represantée quétant prisonniee à bord du Vaissaux Anglais le Blenheim il y fut conduit quelques prisonniee ameriquain prévenant du Corsaire Ameriquain le Prince-Noir pris dans une prise, ces gans avait été tous dépouliee et avait besoin de tout je les soulaga autant qu’il fut dans mon pouvoir et il me Donnerent ce pouvoir qui fut fait à Spithead par L’Ecrivain du dit vaissaux en présance de temoin; je vien de le presanté à Monsieur Thoris Armateur du dit Corsaire et qui ma répondû de vous L’adressée et que si vous le trouviée valable il ne feray aucune difficultee pour le payée vous nignorée pas Monseigneur que les Ecrivain Anglais à bord d’un vaissaux sont notaire public, et jose esperer Monseigneur que vous voudrez bien avoir la bontee de la prouvée et vous obligerée infiment celuy qui ne cessera de faire des veux au Ciel pour la Conservation de vos Jours et suy avec Respec Monseigneur Votre très humble et tres obeissant Serviteur
F. R. GrangerCapne.


Monsieur Arnold, etait prisonniee avec moy Lorsque le pouvoir à été fait et qui ateste le tout veritable et fait de bonne foy
Jonathan Arnold

  
Addressed: A Son Excellence / Monsr. Franklin / Ambassadeur des Etats unies / de L’Amerique / a Passy
Endorsed: Answer’d
Notation: Granger 28 July 1781
